MARKEY, Chief Judge.
This is an appeal from the decision of the Patent Office Board of Appeals sustaining the rejection, under 35 U.S.C. § 103 of claims 1 and 3-7 of appellant’s application serial No. 628,628, filed April 5, 1967, and entitled “Felt Having Reinforced Crosswise Yarns.” We affirm.

The Invention

The invention is a papermaker’s felt, comprising a multilayer fabric wherein the crosswise strands are formed of different yarn materials twisted together. The sole independent claim is claim 1:
1. A papermakers felt comprising a tightly woven multi-layer fabric in which first crosswise yarns are reinforced by twisting in combination with second crosswise yarns having superior tensile and compressive strength and in which means for securing the crosswise and lengthwise yarns against relative movement is provided.
Claim 3 says the “means” is the tightness of the weave. Claim 4 specifies the “means” as bonding at the intersections of crosswise and lengthwise yarns. Claim 5 limits the lengthwise yarns to *1405nylon and the crosswise yarns to asbestos twisted about monel wire and limits the fabric to two layers. Claims 6 and 7 call for bonding with cured re-sorcinol-formaldehyde resin and cured urethane resin, respectively.

The Rejection

Claims 1 and 3 were rejected as obvious in view of Barrell 2,098,993, disclosing a two-ply woven papermaker’s felt with crosswise yarns of twisted asbestos and cotton or asbestos with cotton braided thereon, and Hall 2,506,667, disclosing a twisted asbestos and nylon yarn for papermaker’s felts. Wagner 3,248,802, disclosing chemical bonding at yarn intersections in a papermaker’s belt, was' added in rejecting claims 4, 6 and 7. Bacheldor 1,811,573, disclosing a filter fabric having a yarn formed by twisting abestos about a wire, was added to Barrell and Hall in the rejection of claim 5.
OPINION
Appellant argues that his contribution lies in “displacing” the crosswise yarns “from the neutral axis” which creates “a base beam construction” or a “truss like structure.” Appellant’s difficulty is that the claims don’t say so, directly or indirectly. Appellant’s reply brief says the “multi-layer fabric” of the claims is understood in the art to mean a single fabric whereas Barrell discloses two fabrics fastened together. The record, however, contains no evidence of such understanding in the art. Barren’s plies are joined by a warp strand and his felt is described as “woven” in two plies.
Appellant also argues that the prior art does not show “tightly” woven fabrics, yarns of “superior * * * compressive strength,” or “securing” by “tightness of the weave.” We agree with the examiner and the board that “tightly,” “superior,” and “securing” are nebulous terms incapable in this case of rendering the claimed structure unobvious over the prior art, the record containing no evidentiary basis for comparison of appellant’s weave tightness or yarn strength with those of the prior art.
We find in the references the clear suggestion of their combination as rer lied upon by the tribunals below and no impediment thereto. Accordingly, the decision rejecting the appealed claims is affirmed.
Affirmed.